Citation Nr: 9930631	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  90-44 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for plantar 
warts and callosities, both feet, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
March 1950, April 1950 to November 1952, June to September 
1953, March to June 1955, and April 1956 to November 1963.

It is necessary to clarify the procedural status of this 
case.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1989 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, in pertinent part, 
denied a disability rating in excess of 10 percent for the 
veteran's service-connected plantar warts and callosities.  A 
rating decision of November 1991 then reduced the disability 
rating for this condition to zero percent.  

In June 1992, the Board remanded this claim for additional 
evidentiary development.  Although the requested development 
was completed, the Board again found it necessary to remand 
this claim in January 1994 for additional development.  While 
this case was in remand status, a June 1995 rating decision, 
in pertinent part, restored the 10 percent disability rating 
for the veteran's service-connected plantar warts and 
callosities effective date of reduction.  The RO then 
erroneously informed the veteran that this was a full grant 
of the benefit sought on appeal and requested that the Board 
remove this case from the 1990 docket.  The veteran 
thereafter appealed the 1995 rating decision.

Restoration of the veteran's 10 percent disability rating was 
not a full grant of the benefit sought on appeal because a 
higher disability rating is available under Diagnostic Code 
7819.  On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran had perfected his appeal as to an increased 
rating for his service-connected plantar warts and 
callosities prior to the reduction in rating.  Therefore, the 
issue of entitlement to an increased rating remains before 
the Board, on appeal from the 1989 rating decision denying 
this claim.

The veteran also perfected his appeal as to an increased 
rating for his service-connected hearing loss, and the Board 
remanded this claim in 1992 and 1994.  However, the June 1995 
rating decision assigned a 40 percent disability rating for 
the veteran's hearing loss.  In the August 1995 statement 
wherein the veteran expressed continued disagreement with the 
RO's evaluation of his foot disorder, he stated that the June 
1995 rating decision "with regards to Audiology [was] 
great."  An appeal may be withdrawn in writing at any time 
before the Board renders a decision.  See 38 C.F.R. § 20.204 
(1999).  In agreeing with the RO's evaluation of his hearing 
loss, the veteran essentially withdrew this issue from his 
appeal.  This issue is, therefore, no longer before the 
Board.

As indicated in the Board's 1994 Remand, based on the 
veteran's statements, it appears that he may be seeking 
service connection for peripheral vascular disease, tinnitus, 
and a balance disturbance.  These claims are again referred 
to the RO for appropriate action.


REMAND

In a June 1996 statement, the veteran requested that this 
claim again be remanded to the RO due to noncompliance with 
the Board's 1994 Remand instructions.  Unfortunately, the 
veteran is correct.  The RO did not substantially comply with 
the directives of the Board's 1994 Remand.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, although the Board sincerely regrets the further 
delay in this case that has been pending for ten years, it is 
necessary to again remand this claim.

The Board's 1994 Remand instructed the RO to provide the 
veteran a VA podiatry examination which (a) included review 
of the 1988 and 1991 VA podiatry examination reports and the 
VA outpatient records from 1978 to the present, and (b) 
resolved discrepancies in the clinical findings shown on the 
prior examination reports.  The veteran did undergo another 
examination in 1994.  However, the examiner did not indicate 
that the claims file was reviewed, nor did the examiner 
resolve the identified discrepancies.  Also, the veteran's VA 
treatment records were not obtained until ten months after 
the examination and were not, therefore, available for review 
in accordance with the Board's instructions.

As discussed in the Board's 1994 Remand, the examination 
reports of record are insufficient for determining the 
current degree of impairment resulting from the veteran's 
service-connected disorder.  Not only are there discrepancies 
between the various clinical findings, but the veteran has 
several foot disorders that he claims are part of the 
service-connected disorder.  In the October 1996 supplemental 
statement of the case, the RO denied this claim finding that 
the veteran's current foot problems are not due to his 
service-connected condition.  However, no medical 
professional has rendered such an opinion, and this must be 
done before the Board can decide this claim.  The Board does 
not currently have sufficient medical evidence upon which to 
base a decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  

The latest VA outpatient records associated with the claims 
file are dated in September 1996.  Prior to scheduling the 
veteran for another examination, the RO must obtain his VA 
treatment records from that date to the present.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete medical 
records for all hospitalization and 
outpatient treatment from September 1996 
to the present from the VA Medical Center 
in Tampa. 

2.  After obtaining as many of the VA 
records as possible, schedule the veteran 
for a VA podiatry examination.  It is 
very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the reports that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected plantar warts and callosities 
of both feet.  Any functional limitation 
of the feet that is attributable to the 
service-connected condition should be 
identified.

Prior to expressing opinions on the 
following, the examiner should review (a) 
the veteran's service medical records; 
(b) reports of prior VA examinations, 
especially those conducted in 1988, 1991, 
and 1994; and (c) the VA outpatient 
treatment records.  The examiner should 
resolve any discrepancies shown in the 
clinical findings, particularly between 
the 1988 and 1991 examination reports.  
Based on the medical history, the 
veteran's statements, and the objective 
findings, the

examiner is asked for a medical opinion 
as to the following: 

Which of the veteran's 
symptomatology and/or functional 
loss is attributable to his service-
connected plantar warts and 
callosities as opposed to any 
nonservice-connected foot disorders 
currently shown by examination or 
the medical evidence?  

If it is impossible to distinguish the 
symptomatology and/or functional loss due 
to any nonservice-connected conditions, 
the examiner should so indicate.  In 
rendering this opinion, it would assist 
the Board if the examiner discussed the 
veteran's symptoms and recent objective 
medical findings.  The medical rationale 
for all opinions expressed must be 
provided.

3.  Review the claims folder and make 
sure that all the foregoing development 
actions have been completed in full.  
Ensure that the examination report 
includes fully detailed descriptions of 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

4.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for his plantar warts and callosities of 
both feet, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


